         Case 1:18-cv-02180-JDB Document 41 Filed 04/27/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 APPRIO, INC.,
        Plaintiff,

                  v.                                      Civil Action No. 18-2180 (JDB)

 NEIL ZACCARI,
        Defendant.


                       FOURTH AMENDED SCHEDULING ORDER

       Upon consideration of [40] the parties’ joint motion to modify scheduling order, and the

entire record herein, it is hereby

       ORDERED that the following schedule shall govern further proceedings:

       1. Each side shall be limited to 25 hours of depositions on the record.

       2. Responsive Rule 26(a)(2) disclosures shall be submitted by not later than May 10,

          2021.

       3. Discovery shall close on June 14, 2021.

       4. Any dispositive motions shall be filed by not later than June 18, 2021. Any

          opposition to such motions shall be filed by not later than July 19, 2021. Any reply

          shall be filed by not later than August 16, 2021.

       5. Pursuant to [10] the parties’ initial joint meet-and-confer statement:

              a. The parties must take reasonable, good-faith steps to preserve potentially

                   relevant electronically stored information (“ESI”).




                                                1
Case 1:18-cv-02180-JDB Document 41 Filed 04/27/21 Page 2 of 6




    b. Absent a showing of good cause, ESI productions need not include metadata.

       Bates numbers shall be provided for each page of each document and/or

       attachment.      Documents         designated   as   “Confidential”   or   “Highly

       Confidential—Attorneys’ Eyes Only” under any protective order must be

       clearly marked as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—

       ATTORNEYS’ EYES ONLY.”

    c. All electronic materials produced in this action shall be exchanged

       electronically via secure FTP, flash drive, hard drive, password-protected email

       attachment (with the password provided separately), or a similarly secure

       method. To the extent a producing party provides electronically produced files

       in searchable format, the receiving party accepts the searchable portion of the

       file “as is,” and the producing party accepts no liability as to the accuracy of

       searches conducted upon such files, provided the production complies with all

       aspects of this Order.

    d. As a general rule, the producing party shall produce non-email ESI in PDF

       format. However, for certain documents originating in electronic format that

       can only be effectively used and understood in their native format (e.g., Excel

       files, .txt files, and media files), the production may be in native format. If good

       cause exists to request production of certain files, other than those specifically

       set forth above, in native format, the party may request such production and

       provide an explanation of the need for native file review. The request shall not

       be unreasonably denied. Native files shall be renamed to a unique Bates

       number that is sequential within a given document and across the production



                                      2
Case 1:18-cv-02180-JDB Document 41 Filed 04/27/21 Page 3 of 6




      sets, and the filename shall include the appropriate confidentiality designation

      (e.g., a prefix or suffix of “AEO”). For documents originating in paper format,

      the parties agree to scan such documents and exchange:

          i. .DAT files containing unique field delimiters and the following fields:

             (1) Beginning Production Number, (2) Ending Production Number, and

             (3) Confidentiality;

         ii. The corresponding scanned images in Bates-numbered single-page

             greyscale TIFF or JPEG format. However, if such images cannot be

             produced legibly in TIFF or JPEG format, they shall be produced in

             high-resolution PDF format, unless the producing party elects to

             produce the document(s) solely in native format. The parties shall

             accommodate reasonable requests for production of specific images in

             color (scanned or converted to JPEG using a high-quality setting) or

             production of the original document for inspection and copying, upon a

             showing that material, non-duplicative information is lost for lack of

             that color;

         iii. All images must be assigned a unique Bates number that is sequential

             within a given document and across the production sets;

         iv. A commercially acceptable technology for optical character recognition

             (“OCR”) shall be used for all scanned, hard copy documents. OCR text

             shall be provided as a single multi-page text file for each document, and

             the filename should match its respective TIFF filename. The text files

             shall not contain the redacted portions of the documents.



                                    3
Case 1:18-cv-02180-JDB Document 41 Filed 04/27/21 Page 4 of 6




    e. A party is required to produce only a single copy of a responsive document, and

       a party shall make best efforts to de-duplicate responsive ESI (based on MD5

       or SHA-1 hash values, or equivalents thereof, at the document level) across

       custodians.

    f. Absent a showing of good cause, neither party shall be obligated to search for

       or produce data from: automated disaster recovery backup systems and/or

       disaster recovery backup tapes; RAM or temporary files; temporary internet

       files, history, cache, cookies, and other on-line access data; data in metadata

       fields that are updated automatically such as last-opened dates; data remaining

       from systems no longer in use that is unintelligible on the systems in use;

       residual, fragmented, damaged, permanently deleted, slack, and unallocated

       data; legacy computer systems; personal digital assistants; mobile devices; cell

       phones; USB flash drives, or the like; portable disks; voicemails; instant

       messages; cell phone text messages; or social media.

    g. The parties agree that the general ESI productions described above shall not

       include email or other forms of electronic correspondence. To obtain email, the

       parties must propound specific email production requests. Email production

       requests shall be propounded only for specific issues, rather than general

       discovery of a product or business, and shall be phased to occur after the parties

       have exchanged initial disclosures and basic documentation about the

       intellectual property, accused instrumentalities, and the relevant finances.

       Email production requests shall identify the custodian, search terms, and time

       frame. The parties shall cooperate to identify the proper custodians, proper



                                     4
Case 1:18-cv-02180-JDB Document 41 Filed 04/27/21 Page 5 of 6




      search terms, and proper time frame. Each requesting party shall limit its email

      production requests to a total of four custodians per producing party for all such

      requests. The parties may jointly agree to modify this limit without the Court’s

      leave. Should a party serve email production requests for additional custodians

      beyond the limits set forth in this paragraph, the requesting party shall bear all

      reasonable costs caused by such additional discovery. Each requesting side

      shall limit its email production requests to a total of five search terms. The

      parties may jointly agree to modify this limit without the Court’s leave. The

      search terms shall be narrowly tailored to particular issues, and the requesting

      party shall identify which of the search terms are applicable or not applicable

      to the custodians whose emails are being searched. Indiscriminate terms, such

      as the producing company’s name or its product name, are inappropriate unless

      combined with narrowing search criteria that sufficiently reduce the risk of

      overproduction. A conjunctive combination of multiple words or phrases (e.g.,

      “computer” and “system”) narrows the search and shall count as a single search

      term. A disjunctive combination of multiple words or phrases (e.g., “computer”

      or “system”) broadens the search, and thus each word or phrase shall count as

      a separate search term unless they are variants of the same word. Use of

      narrowing search criteria (e.g., “and,” “but not,” “w/x”) is encouraged to limit

      the production and shall be considered when determining whether to shift costs

      for disproportionate discovery. Should a party serve email production requests

      with search terms beyond the limits set forth in this paragraph or subsequently

      agreed to by the parties, the requesting parties shall bear all reasonable costs



                                    5
    Case 1:18-cv-02180-JDB Document 41 Filed 04/27/21 Page 6 of 6




                 caused by such additional discovery. Notwithstanding the foregoing, no party

                 is prohibited from producing emails or affirmatively relying upon any emails

                 that it has produced or otherwise obtained.

   6.    As to all other discovery issues not addressed in this Third Amended

        Scheduling Order, the parties must comply with the limitations and requirements

        of the Federal Rules of Civil Procedure and the Local Civil Rules of this Court. In

        the event that a discovery dispute arises, the parties shall make a good faith effort to

        resolve or narrow the areas of disagreement.       If the parties are unable to resolve

        the discovery dispute, the parties shall jointly call chambers at (202) 354-3430

        before    filing   a   discovery motion, at which time the Court will make a

        determination as to the manner in which it will handle the discovery dispute.

   7.    The status conference currently set for May 21, 2021 is hereby rescheduled for June 15,

        2021 at 10:30 a.m. by telephone.


   SO ORDERED.

                                                                      /s/
                                                               JOHN D. BATES
                                                           United States District Judge
Dated: April 27, 2021




                                              6
